Exhibit 10.34

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (the “Third Amendment”) is made as of
this 7th day of  July 2006 by and among

DUANE READE, a New York general partnership, having its principal place of
business at 440 Ninth Avenue, New York, New York 10001; and

DUANE READE INC. a Delaware corporation, having its principal place of business
at 440 Ninth Avenue, New York, New York 10001; and

DRI I INC., a Delaware corporation, having its principal place of business at
440 Ninth Avenue, New York, New York 10001; and

DUANE READE INTERNATIONAL, INC., a Delaware corporation, having a mailing
address at P.O. Box 32216, Newark, New Jersey 07102; and

DUANE READE REALTY, INC., a Delaware corporation, having its principal place of
business at 440 Ninth Avenue, New York, New York 10001; and

DUANE READE HOLDINGS, INC., a Delaware corporation, having its principal place
of business at 440 Ninth Avenue, New York, New York 10001; and

the LENDERS party hereto; and

BANK OF AMERICA, N.A. (f/k/a Fleet National Bank), as Issuing Bank, a national
banking association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110; and

BANK OF AMERICA, N.A. (f/k/a/ Fleet National Bank), as Administrative Agent for
the Lenders, a national banking association having a place of business at 100
Federal Street, Boston, Massachusetts 02110; and

FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail Finance Inc.), as Collateral Agent
for the Lenders, a Delaware corporation, having its principal place of business
at 40 Broad Street, Boston, Massachusetts 02109; and

WACHOVIA BANK NATIONAL ASSOCIATION (f/k/a Congress Financial Corporation), as
Documentation Agent; and

GENERAL ELECTRIC CAPITAL CORPORATION as Syndication Agent; and

WELLS FARGO RETAIL FINANCE, LLC, as Syndication Agent and Co-Lead Arranger

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, on July 21, 2003, certain of the parties hereto entered into that
certain Credit Agreement (as amended and in effect, the “Credit Agreement”); and

WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement as set forth herein.

1


--------------------------------------------------------------------------------


NOW, THEREFORE, it is hereby agreed as follows:

1.                Capitalized Terms.   All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

2.                Amendments to Article I.   The provisions of Article I of the
Credit Agreement are hereby amended as follows:

(a)           By deleting the definition of “Applicable Margin” in its entirety
and substituting the following in its stead:

“Applicable Margin” means initially, the rates for Prime Rate Loans and LIBO
Loans, set forth in Level 3, below:

Level

 

Performance Criteria

 

Prime Rate Loans

 

LIBO Loans

 

1

 

Average Excess Availability greater than or equal
to $125,000,000

 

 

0

%

 

 

1.00

%

 

2

 

Average Excess Availability greater than or equal
to $70,000,000 but less than $125,000,000

 

 

0

%

 

 

1.25

%

 

3

 

Average Excess Availability greater than or equal
to $35,000,000 but less than $70,000,000

 

 

0

%

 

 

1.50

%

 

4

 

Average Excess Availability greater than or equal
to $25,000,000 but less than $35,000,000

 

 

0.25

%

 

 

1.75

%

 

5

 

Average Excess Availability less than $25,000,000

 

 

0.50

%

 

 

2.00

%

 

 

The Applicable Margin shall be adjusted quarterly as of the first day of each
Fiscal Quarter, based upon the average Excess Availability for the immediately
preceding Fiscal Quarter. Upon the occurrence of an Event of Default, at the
option of the Administrative Agent or at the direction of the Required Lenders,
interest shall be determined in the manner set forth in Section 2.11.

(b)          By adding the following at the end of the definition of
“Availability Reserves”:

and (vi) the Securities Repayment Reserve.

(c)           deleting the definition of “Maturity Date” in its entirety and
substituting the following in its stead:

“Maturity Date” means July 21, 2011.

(d)          By adding the following definitions in appropriate alphabetical
order:

“Securities Repayment Reserve” means a Reserve in an amount not to exceed the
outstanding amounts necessary to repay in full the Permanent Securities and the
Supplemental Permanent Securities, as applicable, which are not refinanced or
restructured as and when required by and in accordance with the provisions of
Section 5.15 hereof.

“Third Amendment” means the Third Amendment to Credit Agreement dated as of
July 7, 2006.

2


--------------------------------------------------------------------------------


3.                Amendment to Article V.   The provisions of Article V of the
Credit Agreement are hereby amended as follows:

(a)           The provisions of Section 5.01(f) of the Credit Agreement are
hereby deleted in their entirety and the following substituted in their stead:

on the tenth Business Day of each month, a certificate in the form of Exhibit E
(a “Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business on the last day of the immediately preceding month, each Borrowing Base
Certificate to be certified as complete and correct on behalf of the Borrower by
a Financial Officer of the Borrower; provided that at any time that, and as long
as, Excess Availability is less than $30,000,000, a Borrowing Base Certificate
shall be provided weekly on Wednesday of each week (or, if Wednesday is not a
Business Day, on the next succeeding Business Day) showing the Borrowing Base as
of the close of business on the immediately preceding Saturday;

(b)          The following new section is hereby added to Article V of the
Credit Agreement:

5.15 Refinancing of the Permanent Securities and the Supplemental Permanent
Securities.

The Loan Parties shall refinance or restructure the Permanent Securities and the
Supplemental Permanent Securities on terms reasonably acceptable to the
Administrative Agent at least 120 days prior to their scheduled maturity.

4.                Amendments to Article VI.   The provisions of
Section 6.11(a) of the Credit Agreement are hereby deleted in their entirety and
the following substituted in their stead:

At any time that Adjusted Excess Availability is less than ten percent (10%) of
the lesser of the then Borrowing Base and the Total Commitments, the Loan
Parties shall maintain a Fixed Charge Coverage Ratio, calculated as of the last
day of each month, during the periods set forth below as follows:

Period

 

 

 

Minimum Ratio

 

June 30, 2006 through March 31, 2007

 

 

0.50:1.00

 

 

 

April 1, 2007 through March 31, 2008

 

 

0.65:1.00

 

 

 

April 1, 2008 through March 31, 2009

 

 

0.85:1.00

 

 

 

April 1, 2009 and at all times thereafter

 

 

1.00:1.00

 

 

 

 

5.                Ratification of Loan Documents.   Except as provided herein,
all terms and conditions of the Credit Agreement and of the other Loan Documents
remain in full force and effect. The Loan Parties each hereby ratify, confirm,
and reaffirm all of the representations and warranties contained therein.

6.                Conditions to Effectiveness.

This Third Amendment shall not be effective until each of the following
conditions precedent have been fulfilled to the satisfaction of the
Administrative Agent:

(a)           This Third Amendment shall have been duly executed and delivered
by the Loan Parties and the Lenders.

(b)          All corporate and shareholder action on the part of the Loan
Parties necessary for the valid execution, delivery and performance by the Loan
Parties of this Third Amendment shall have been duly and effectively taken and
evidence thereof satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.

3


--------------------------------------------------------------------------------


(c)           The Loan Parties shall have paid the portion of the Amendment Fee
due and payable on the effective date of this Third Amendment.

(d)          No Default or Event of Default shall have occurred and be
continuing.

(e)           The Loan Parties shall have executed such additional instruments,
documents and agreements as the Administrative Agent may reasonably request.

7.                Miscellaneous.

(a)           This Third Amendment may be executed in several counterparts and
by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.

(b)          This Third Amendment expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

(c)           Any determination that any provision of this Third Amendment or
any application hereof is invalid, illegal or unenforceable in any respect and
in any instance shall not effect the validity, legality, or enforceability of
such provision in any other instance, or the validity, legality or
enforceability of any other provisions of this Third Amendment.

(d)          The Loan Parties shall pay all reasonable costs and expenses of the
Agents, including, without limitation, reasonable attorneys’ fees in connection
with the preparation, negotiation, execution and delivery of this Third
Amendment.

(e)           The Loan Parties warrant and represent that the Loan Parties have
consulted with independent legal counsel of their selection in connection with
this Third Amendment and are not relying on any representations or warranties of
the Agents or the Lenders or their counsel in entering into this Third
Amendment.

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have hereunto caused this Third Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

DUANE READE as Borrower

 

By:  DUANE READE INC., its General Partner



by

/s/ JOHN K. HENRY

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer



by

/s/ MICHELLE D. BERGMAN

 

 

Name:

Michelle D. Bergman

 

Title:

Senior Vice President

 

By:  DRI I INC., its General Partner



by

/s/ JOHN K. HENRY

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer



by

/s/ MICHELLE D. BERGMAN

 

 

Name:

Michelle D. Bergman

 

Title:

Senior Vice President

 

DUANE READE INC., as Facility Guarantor



by

/s/ JOHN K. HENRY

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer



by

/s/ MICHELLE D. BERGMAN

 

 

Name:

Michelle D. Bergman

 

Title:

Senior Vice President

 

DRI I INC., as Facility Guarantor



by

/s/ JOHN K. HENRY

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer



by

/s/ MICHELLE D. BERGMAN

 

 

Name:

Michelle D. Bergman

 

Title:

Senior Vice President

5


--------------------------------------------------------------------------------


 

DUANE READE INTERNATIONAL, INC., as Facility Guarantor



by

/s/ JOHN K. HENRY

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer



by

/s/ MICHELLE D. BERGMAN

 

 

Name:

Michelle D. Bergman

 

Title:

Senior Vice President

 

DUANE READE REALTY, INC., as Facility Guarantor



by

/s/ JOHN K. HENRY

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer



by

/s/ MICHELLE D. BERGMAN

 

 

Name:

Michelle D. Bergman

 

Title:

Senior Vice President

 

DUANE READE HOLDINGS, INC., as Facility Guarantor



by

/s/ JOHN K. HENRY

 

 

Name:

John K. Henry

 

Title:

Chief Financial Officer



by

/s/ MICHELLE D. BERGMAN

 

 

Name:

Michelle D. Bergman

 

Title:

Senior Vice President

 

FLEET RETAIL GROUP, LLC,

 

As Collateral Agent, as Swingline Lender and as Lender



By:

/s/ KEITH VERCAUTEREN

 

 

Name:

Keith Vercauteren

 

Title:

Director

 

Address:

40 Broad Street, 10th Floor

 

 

Boston, Massachusetts 02109

 

Attn: Keith Vercauteren

 

Telephone:

(617) 434-4045

 

Telecopy:

(617) 434-4339

6


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative Agent and as Issuing Bank



By:

/s/ KEITH VERCAUTEREN

 

 

Name:

Keith Vercauteren

 

Title:

Director

 

Address:

40 Broad Street,

 

 

Boston, Massachusetts 02109

 

Attn: Keith Vercauteren

 

Telephone:

(617) 434-4045

 

Telecopy:

(617) 434-4339

 

WACHOVIA BANK NATIONAL ASSOCIATION, as Documentation Agent and Lender

 

By:

/s/ JASON SEARLE

 

 

Name:

Jason Searle

 

Title:

Vice President

 

Address:

1133 Avenue of the Americas

 

 

New York, NY  10036

 

Telephone:

212-545-4558

 

Telecopy:

212-545-4283

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent and Lender

 

By:

/s/ AMANDA J. VAN HEYST

 

 

Name:

Amanda J. van Heyst

 

Title:

Duly Authorized Signatory

 

Address:

201 Merritt 7, Norwalk, CT 06854

 

 

 

 

Telephone:

(203) 956-4057

 

Telecopy:

(203) 956-4004

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Lender

 

By:

/s/ MATTHEW DEFRANCO

 

 

Name:

Matthew DeFranco

 

 

Title:

Assistant Vice President

 

 

Address:

11 W. 42nd Street

 

 

New York, NY 10036

 

Telephone:

212-461-7715

 

Telecopy:

212-461-7762

7


--------------------------------------------------------------------------------


 

WELLS FARGO RETAIL FINANCE, Llc, as Syndication Agent, as Co-Lead Arranger, and
as Lender

 

By:

/s/ CORY LOFTS

 

 

Name:

Cory Lofts

 

Title:

VP Account Executive

 

Address:

One Boston Place, 18th Floor

 

 

Boston, Massachusetts 02108

 

Telephone:

617-854-7227

 

Telecopy:

617-722-9485

 

8


--------------------------------------------------------------------------------